PER CURIAM.
Myra R. Edwards appeals the district court’s orders denying her motion to transfer district court records to the United States Court of Federal Claims and denying her motions for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Edwards v. Department of the Air Force, Nos. CA-98-4190DKC; CA-97-1533-DKC; CA-95-3115DKC (D. Md. filed Dec. 10, 2001; entered Dec. 12, 2001; Jan. 9, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.